1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   STEVEN KLEIN,                                      Case No.: 17cv00380 JAH-PCL
11                                    Petitioner,
                                                        ORDER ADOPTING THE
12   v.                                                 MAGISTRATE JUDGE’S REPORT
                                                        AND RECOMMENDATION AND
13   NEIL MCDOWELL, warden,
                                                        DENYING PETITION FOR WRIT
14                                  Respondent.         OF HABEAS CORPUS AND
                                                        DENYING CERTIFICATE OF
15
                                                        APPEALABILITY
16
17                                      INTRODUCTION
18         Pending before the Court is Petitioner Steven Klein’s First Amended Petition for a
19   Writ of Habeas Corpus pursuant to 28 U.S.C. section 2254. Respondent filed an answer
20   and Petitioner filed a traverse. Pursuant to 28 U.S.C. section 636(b)(1), the Honorable
21   Peter C. Lewis, United States Magistrate Judge, submitted a Report and Recommendation
22   (“Report”) to this Court recommending denial of the petition. Petitioner filed objections
23   to the Report, and filed a supplemental petition with additional grounds for relief. After
24   careful consideration of the pleadings and relevant exhibits submitted by the parties, and
25   for the reasons set forth below, this Court OVERRULES the objections, ADOPTS Judge
26   Lewis’s report, DENIES the petition in its entirety and DENIES a certificate of
27   appealability.
28

                                                    1
                                                                               17cv00380 JAH-PCL
1
2                                                      BACKGROUND5
3               On March 4, 2016, a jury convicted Petitioner of driving under the influence of
4    alcohol in violation of California Vehicle Code section 23152(a) and driving while having
5    a measurable blood alcohol of 0.08 or more, in violation California Vehicle Code section
6    23152(a) and (b). Lodg. 2 at 168 (Doc. No. 21-1). Petitioner was sentenced to 6 years
7    imprisonment. Id. at 142.
8               Petitioner appealed his conviction through a brief submitted pursuant to People v.
9    Wende, 25 Cal.3d 436 (1979) and Anders v. California, 386 U.S. 738 (1967), requesting
10   the Court of Appeal to independently review the record and determine whether errors
11   occurred requiring reversal. See Lodg. 8 (Doc. No. 21-11). While the appeal was pending,
12   Petitioner, appearing pro se, filed a petition for writ of habeas corpus before the California
13   Court of Appeal. See Lodg. 9 (Doc. No. 21-12). The California Court of Appeal affirmed
14   the judgment, and denied his petition for writ of habeas corpus. See Lodgs. 10, 11 (Doc.
15   Nos. 21-13, 21-14). Petitioner filed a petition for review which the California Supreme
16   Court denied without opinion. See Lodgs. 12, 13 (Doc. Nos. 21-15, 21-16).
17              Petitioner original filed a petition for writ of habeas corpus on February 23, 2017,
18   and filed a First Amended Petition on March 23, 2017. He also filed a supplement to his
19   amended petition provided transcripts and a brief filed pursuant to Wende and a copy of a
20   case in support of his petition. Defendant filed an answer and Petitioner filed a traverse.
21              Judge Lewis filed a report recommending the Court deny the petition. Petitioner
22   filed objections to the Report on December 1, 2017. On June 22, 2018, Petitioner filed a
23   motion to amend his petition and a request for stay and abeyance. He filed a second request
24   for stay and abeyance on January 30, 2018. On March 12, 2018, he filed a request for
25   ruling on structural error, requested the Court mandate the authentication of the MVARS,
26                                                  
27
     5
      The underlying facts set forth in the report are adopted in toto, and referenced as if fully
28   set forth herein. This Court provides only a brief procedural background.
                                                            2
                                                                                    17cv00380 JAH-PCL
1    a request for leave to amend his petition and request for counsel. He later filed a motion
2    for leave to file electronically, a motion for ruling on his motions and a motion to substitute
3    the respondent.
4                                           DISCUSSION
5    I. Petition for Writ of Habeas Corpus
6    A. Legal Standard
7          The district court’s role in reviewing a magistrate judge’s report and
8    recommendation is set forth in 28 U.S.C. section 636(b)(1). Under this statute, the district
9    court “shall make a de novo determination of those portions of the report . . . to which
10   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings or
11   recommendations made by the magistrate [judge].” Id. When no objections are filed, the
12   Court may assume the correctness of the magistrate judge’s findings of fact and the district
13   court is not required to conduct a de novo review of the magistrate judge’s report and
14   recommendation. See Wang v. Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir. 2005) (stating
15   that “de novo review of a R & R is only required when an objection is made”); United
16   States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that 28
17   U.S.C. section 636(b)(1)(c) “makes it clear that the district judge must review the
18   magistrate judge’s findings and recommendations de novo if objection is made, but not
19   otherwise”).
20   B. Analysis
21         Petitioner asserts the following grounds for relief: (1) denial of due process caused
22   by the prosecutor’s use of perjured testimony; (2) ineffective assistance of trial counsel;
23   (3) denial of right to testify; (4) presentation of false testimony; (5) ineffective assistance
24   of appellate counsel; and (6) structural error. In his supplemental petition, he attaches
25   transcripts which he believes demonstrates structural error, in support of ground six.
26   Petitioner also asserts additional grounds for relief, (7) failure to preserve evidence and (8)
27   ineffective assistance of trial and appellate counsel.
28   //

                                                   3
                                                                                   17cv00380 JAH-PCL
1    1. Ground 1
2          In ground 1, Petitioner contends the prosecutor allowed Officer Vidana to offer
3    perjured testimony at the preliminary hearing, motion to suppress and at trial. He maintains
4    the Mobile Video Audio Recording System (“MVARS”) proves Officer Vidana’s
5    testimony was false. He further contends the prosecutor colluded with trial counsel to
6    conceal the audio evidence of the MVARS when only the video portion was played at trial.
7    Respondent argues the MVARS does not prove Officer Vidana’s testimony was false and
8    provides a CD copy of both the video and audio of the MVARS.
9          The last reasoned decision, the state appellate court, determined Petitioner’s
10   assertion that the officer testified falsely was unsupported by evidence and was insufficient
11   to state a claim for habeas relief.
12         Judge Lewis reviewed both the audio and video of the MVARS showing the pursuit,
13   stop and arrest of Petitioner provided by Respondent. Citing Napue v. Illinois, 360 U.S.
14   264 (1959), Judge Lewis determined the MVARS does not establish Vidana’s testimony
15   was false. Additionally, Judge Lewis found there was no evidence to demonstrate trial
16   counsel’s decision to present only the video portion of the videotape was anything other
17   than a tactical decision, and the audio portions could only hurt Petitioner at trial. Judge
18   Lewis determined the state court’s denial of Petitioner’s perjury and collusion claims was
19   neither contrary to, nor an unreasonable application of clearly established Supreme Court
20   law nor based on an unreasonable determination of the facts.
21         Petitioner objects. He contends the MVARS was not authenticated, and it was
22   actually a “Digitally Remastered Remix.” Objections at 3. He contends the file format
23   reduced the size and quality of the MVARS, and thereby compromised evidence. Noting
24   Respondent submitted the video without any information to authenticate it, this Court
25   directed Respondent to respond to Petitioner’s objection or submit a declaration attesting
26   to its authenticity. In response, Respondent explains current counsel did not lodge the
27   video for the Court’s review, has no personal knowledge about how the video was obtained
28   and cannot authenticate it. However, Respondent obtained a copy of the video admitted

                                                  4
                                                                                 17cv00380 JAH-PCL
1    during the trial which includes audio, although defense counsel chose not to play the audio
2    during his cross-examination. Respondent attests to its authenticity and lodges a copy with
3    the Court. The Court finds Petitioner’s allegations of the video being remixed are
4    unsubstantiated and overrules his objection to the authenticity of the video. Additionally,
5    Petitioner’s groundless allegation that the video was altered is insufficient to support the
6    claims for knowingly offering perjured testimony or colluding to offer false testimony.
7    The Court agrees that the video does not demonstrate the officer’s testimony was false,
8    and, therefore, the Court adopts Judge Lewis’s findings and recommendation to deny this
9    claim.
10   2. Ground 2
11            Petitioner asserts trial counsel violated his Sixth Amendment rights by colluding to
12   conceal evidence of the audio of the MVARS, failing to present expert witness testimony
13   at trial and failing to renew a motion to suppress. Respondent contends counsel’s tactical
14   decisions were reasonable.
15            The California Court of Appeal denied the claim upon determining Petitioner failed
16   to submit evidence that the officer testified falsely, failed to present a declaration from an
17   expert or any other evidence explaining what the expert testimony would have been or how
18   it would have helped his case, and failed to show a renewed motion to suppress would be
19   meritorious and that there is a reasonable probability that the verdict would have been
20   different absent the excludable evidence.
21            Relying on Strickland v. Washington, 4666 U.S. 668 (1984), Judge Lewis found
22   counsel’s decision to not present audio does not constitute deficient performance or that
23   there is a reasonable probability that the result of the proceeding would have been different.
24   Judge Lewis similarly found counsel’s failure to call a defense expert did not constitute
25   deficient performance and Petitioner failed to establish how the expert would have changed
26   the outcome of the case. With regard to counsel’s failure to renew his motion to suppress,
27   Judge Lewis found Petitioner did not establish he was prejudiced by the failure. Judge
28   Lewis determined the state court’s denial of this claim was neither contrary to, nor an

                                                    5
                                                                                  17cv00380 JAH-PCL
1    unreasonable application of clearly established Supreme Court law nor based on an
2    unreasonable determination of the facts.
3          Petitioner objects and points to different portions of the record in support of his claim
4    that counsel colluded to conceal evidence. However, upon review of the record, this Court
5    finds these discussions between the trial court and the parties about the MVARS during the
6    trial process do not demonstrate any attempt or agreement to conceal evidence or otherwise
7    show counsel’s decision not to play the audio at trial was anything other than a tactical
8    decision. As such, the Court agrees with Judge Lewis’s determination that the decision to
9    not present audio does not constitute deficient performance. The Court also agrees with
10   Judge Lewis’s determination that counsel’s failure to call a defense expert and failure to
11   renew a motion to suppress did not constitute deficient performance, and Petitioner failed
12   to establish the trial outcome would have been different had counsel done so. Accordingly,
13   Petitioner’s objections are overruled and the Court adopts Judge Lewis’s findings and
14   denies this ground for relief.
15   3. Ground 3
16         In ground 3, Petitioner maintains he was denied his constitutional right to testify.
17   He contends his attorney knew he wanted to testify but when he asked his attorney, the
18   attorney responded it was too late. Respondent argues Petitioner made a conscious
19   decision to not testify and, thereby, waived the right.
20         The California Court of Appeal determined Petitioner failed to state a prima facie
21   case for denial of his right to testify because he does not allege he informed his counsel or
22   the trial court of his desire to testify at any time before he was found guilty.
23         Judge Lewis found the record contained no evidence that Petitioner insisted on
24   testifying, spoke to the court about his wish to testify or that he discharged his lawyer for
25   refusing to permit him to testify and the record supported a conclusion Petitioner waived
26   his right to testify. This Court agrees with Judge Lewis that the record supports the
27   conclusion that Petitioner waived his right to testify and, therefore, the state court’s denial
28

                                                   6
                                                                                   17cv00380 JAH-PCL
1    of the claim was neither contrary to, nor an unreasonable application of clearly established
2    Supreme Court law nor based on an unreasonable determination of the facts.
3    4. Ground 4
4          In ground 4, Petitioner contends the prosecutor made a false statement in his closing
5    argument about the expert’s testimony regarding the margin of error for the breathalyzer
6    and trial counsel did not object. Respondent argues the prosecutor did not misquote the
7    expert and his argument was grounded on the evidence.
8          The California Court of Appeal determined Petitioner failed to state a prima facie
9    case for habeas relief because his unsupported assertion that numerous cases acknowledge
10   the margin of error was insufficient to establish prejudicial error warranting vacating
11   judgment.
12         Judge Lewis determined the record establishes the prosecutor’s statements correctly
13   characterized the expert’s opinion. This Court agrees. Therefore, the state court’s denial
14   of the claim was neither contrary to nor an unreasonable application of clearly established
15   Supreme Court law nor based on an unreasonable determination of the facts.
16   5. Ground 5
17         Petitioner asserts, in ground 5, that appellate counsel was ineffective when he failed
18   to secure and review audio and video evidence. Respondent contends Petitioner cannot
19   overcome the presumption of correctness and demonstrate prejudice.
20         The California Court of Appeal determined Petitioner failed to state a prima facie
21   claim of constitutionally ineffective assistance of appellate counsel because the claims he
22   argues appellate counsel should have raised on appeal have no merit and the right to
23   effective assistance of appellate counsel does not include the right to have counsel press
24   frivolous or meritless arguments.
25          Relying on Strickland, Judge Lewis found Petitioner does not establish he was
26   prejudiced by appellate counsel’s actions because he fails to demonstrate he would have
27   prevailed on appeal had counsel obtained and reviewed the MVARS videotape. This Court
28   agrees that Petitioner is not entitled to relief as to this claim because he cannot establish

                                                  7
                                                                                 17cv00380 JAH-PCL
1    prejudice. Therefore, the states court’s denial of the claim was neither contrary to, nor an
2    unreasonable application of clearly established Supreme Court law, nor based on an
3    unreasonable determination of the facts.
4    6. Supplemental Grounds
5          Petitioner asserts three additional grounds not included in his amended petition: (a)
6    structural error; (b) failure to preserve evidence, and (c) ineffective assistance of trial and
7    appellate counsel for failing to challenge the structural error.
8          In a supplemental document entitled “Motion(s)” Petitioner provides the copy of a
9    docket indicating he filed a petition for a writ of habeas corpus with the California Supreme
10   Court on November 30, 2017, which was denied on February 14, 2018. His petition
11   includes the following claims: (1) for structural error based upon the trial court overruling
12   defense counsel’s objection to the prosecutor’s misstatement of the burden of proof, (2)
13   collusion, evidence tampering, due process, ineffective assistance of counsel, prosecutorial
14   misconduct, conspiracy and fraud based upon a failure to preserve evidence, and (3)
15   ineffective assistance of trial and appellate counsel for failure to address structural error.
16   Petitioner also attaches a copy of the California Supreme Court decision denying his
17   petition on February 14, 2018, which reads:
18         The petition for writ of habeas corpus is denied. (See In re Clark (1993) 5 Cal.4th
           750, 767-769 [courts will not entertain habeas corpus claims that are successive].)
19
           Individual claims are denied, as applicable. (See People v. Duvall (1995) 9 Cal.4th
20         464, 474 [a petition for writ of habeas corpus must include copies of reasonably
           available documentary evidence]; In re Dixon (1953) 41 Cal.2d 756, 759 [courts will
21
           not entertain habeas corpus claims that could have been, but were not, raised on
22         appeal]; In re Miller (1941) 17 Cal.2d 734, 735 [courts will not entertain habeas
           corpus claims that are repetitive].).
23
     Doc. No. 31 at 22.
24   a. Ground 6
25         In ground 6, Petitioner requests the Court review the record and determine whether
26   the state court proceedings offended Petitioner’s constitutional rights. In his supplemental
27   petition, he contends “structural error” occurred which requires reversal of his conviction.
28   He refers to appellant counsel’s Wende brief which asserts’ the trial court’s act of

                                                   8
                                                                                   17cv00380 JAH-PCL
1    overruling the defense objection to the prosecutor’s closing argument which misstated the
2    law was error.        Respondent argues Petitioner’s request for the Court to review the
3    proceedings for error is without precedent. Respondent further argues Petitioner’s specific
4    complaints are unexhausted and should be denied as meritless. In his traverse, Petitioner
5    contends appellate counsel’s Wende brief identified structural error when the prosecution
6    lowered its burden of proof.
7             Judge Lewis held the court cannot conduct an independent review of the record to
8    determine this ground for relief. Judge Lewis also determined the new specific claims
9    raised in ground 6 are unexhausted and meritless. Petitioner objects. He maintains neither
10   Respondent nor Judge Lewis address the structural error claim.
11            Petitioner’s supplemental and subsequent filings clarify what he is asserting in this
12   ground for relief and provide additional argument in support. He argues the trial court
13   erred when it overruled trial counsel’s objection to the prosecutor’s closing argument
14   which, he maintains, improperly lowered the burden of proof. Specifically, he contends
15   the prosecutor misstated the burden of proof when he stated the jury must consider all of
16   the evidence together in deciding whether there was a reasonable doubt as to Petitioner’s
17   guilt.
18            A defendant’s due process rights are violated when a prosecutor’s misconduct
19   renders a trial fundamentally unfair. See Darden v. Wainwright, 477 U.S. 168, 180 (1986).
20   “[U]nder Darden, the first issue is whether the prosecutor’s remarks were improper and, if
21   so, whether they infected the trial with unfairness.” Tan v. Runnels, 413 F.3d 1101, 1112
22   (9th Cir. 2005).
23            Petitioner challenges the following statement made by the prosecutor during the
24   rebuttal closing argument:
25            You have to consider all of the evidence together, and then consider whether all of
              that evidence together points to a reasonable doubt, and if all of the evidence together
26
              does not point to a reasonable doubt, and only points to guilt, then you must reject
27            the ones --
28

                                                     9
                                                                                     17cv00380 JAH-PCL
1    RT 314:3 – 6, Lodg. 5 (Doc. No. 21-7). Petitioner argues the prosecutor’s statement
2    lessened the burden of proof by suggesting the defendant must raise reasonable doubt as to
3    all the evidence together. Immediately following the statement, defense counsel objected.
4    After the court overruled defense counsel’s objection, the prosecutor continued and
5    explained:
6         Again, the standard is you must accept only reasonable conclusions and reject any
          that are unreasonable. If a conclusion is unreasonable, you have to reject it. It’s not
7
          a standard of scientific certainty. It’s a standard of reasonable doubt. And it’s not a
8         standard of beyond all possible doubt. You have to decide this case based on the
          evidence in this case, evidence, not speculation about what might have occurred or
9
          what’s possible. And the evidence in this case establishes beyond a reasonable doubt
10        that he’s guilty of both counts.
     RT 314:23 - 315:6.
11
           The prosecutor was addressing an instruction explaining circumstantial evidence.
12
     Immediately prior to the challenged statement, the prosecutor read a portion of the
13
     instruction and stated:
14
          How it works is you take all of the evidence in this case, and then when you consider
15
          all of the evidence in this case, is there one reasonable conclusion or is there two
16        reasonable conclusions?
     RT 314:3 – 6.
17
           Defense counsel objected, which the court overruled and explained:
18
          Ladies and gentlemen, it is your interpretation of the instructions and your
19
          interpretation of the evidence that is of paramount importance.
20   RT 314:10-12.
21         This Court finds, in context, the statement did not mislead the jury as to the burden
22   of proof. The court’s instruction on circumstantial evidence permits either party to draw
23   reasonable inferences from the evidence, and reasonable inferences from the totality of the
24   evidence may support any or all elements of a criminal act. The trial court instructed the
25   jury on the standard of reasonable doubt, and what is evidence. The court also explained
26   that the closing arguments were not evidence and if either attorney’s comments conflicted
27   with the instructions, they were to follow the written instructions. The trial court’s
28   instructions and both counsels’ closing arguments conveyed to the jury that they were

                                                 10
                                                                                 17cv00380 JAH-PCL
1    required to find the prosecutor proved each element of the charges beyond a reasonable
2    doubt.
3             Even if the prosecutor’s comments were improper, in light of the instructions given
4    by the trial court, there is nothing to indicate the jury followed the statements by the
5    prosecutor rather than the instructions provided by the court. Accordingly, Petitioner is
6    not entitled to relief as to this claim.
7    b. Failure to Preserve Evidence
8             In his seventh ground for relief, Petitioner asserts the prosecution and his trial
9    counsel conspired to deprive him due process by concealing evidence material to his
10   defense, namely the audio portion of the MVARS. He, again, claims the MVARS was
11   altered.
12            Petitioner claims that the MVARs was somehow altered are unsubstantiated and
13   unsupported by the evidence, including the recent authentication provided by Respondent.
14   Additionally, the record does not support Petitioner’s allegations of a conspiracy to conceal
15   evidence. As explained above, the discussions between the trial court and the parties about
16   the MVARS during the trial process do not demonstrate any attempt or agreement to
17   conceal evidence or otherwise show counsel’s decision not to play the audio at trial was
18   anything other than a tactical decision. As such, this claim is without merit.
19   c. Ineffective Assistance of Trial and Appellate Counsel
20            Petitioner contends trial and appellate counsel failed to challenge structural error that
21   resulted in a deficient standard of proof. Specifically, he contends trial counsel failed to
22   seek a writ of mandate prior to sentencing based upon the deficient standard of proof used
23   to obtain his conviction. He further contends appellate counsel failed to file a merits brief
24   on appeal and, instead, “buried” a structural error argument within a Wende brief which
25   declared no arguable issue could be found. This Court has determined in section I.B.6.b.
26   Petitioner’s claims of structural error are without merit. As such, counsels’ purported
27   failure to challenge the conviction based upon structural error was not deficient.
28

                                                     11
                                                                                      17cv00380 JAH-PCL
1          Petitioner also argues both trial and appellate counsel were ineffective for failing to
2    preserve the MVARS evidence and moving for sanctions. This claim is supported by
3    Petitioner’s assertion that the MVARS is altered which are unsubstantiated and groundless.
4          As such, Petitioner fails to establish counsels’ failure to challenge his conviction
5    based upon structural error and failure to preserve evidence constitutes deficient
6    performance. He also fails to show there is a reasonable probability the results would have
7    been different. Therefore, his claim is denied.
8    7. Evidentiary Hearing
9          The Court agrees with Judge Lewis’ determination that Petitioner is not entitled to
10   an evidentiary hearing based upon the fact he is not entitled to habeas relief.
11   II.   Certificate of Appealability
12         Pursuant to Rule 11 of the Rules following 28 U.S.C. section 2254, which was
13   amended effective December 1, 2009, a district court now “must issue or deny a certificate
14   of appealability when it enters a final order adverse to the applicant.” A state prisoner may
15   not appeal the denial of a section 2254 habeas petition unless he obtains a certificate of
16   appealability from a district or circuit judge. 28 U.S.C. § 2253(c)(1)(A); see also United
17   States v. Asrar, 116 F.3d 1268, 1269–70 (9th Cir. 1997) (holding that district courts retain
18   authority to issue certificates of appealability under AEDPA). A certificate of appealability
19   is authorized “if the applicant has made a substantial showing of the denial of a
20   constitutional right.” 28 U.S.C. § 2253(c)(2). To meet this threshold showing, petitioner
21   must show: (1) the issues are debatable among jurists of reason, (2) a court could resolve
22   the issues in a different manner, or (3) the questions are adequate to deserve encouragement
23   to proceed further. Lambright v. Stewart, 220 F.3d 1022, 1024–25 (9th Cir. 2000) (citing
24   Slack v. McDaniel, 529 U.S. 473 (2000); Barefoot v. Estelle, 463 U.S. 880 (1983)).
25         The Court finds no issues are debatable among jurists of reason. This Court further
26   finds no issues could be resolved in a different manner. Lastly, this Court finds no
27   questions are adequate to deserve encouragement to proceed further. Accordingly, this
28   Court DENIES Petitioner a certificate of appealability.

                                                  12
                                                                                  17cv00380 JAH-PCL
1                           CONCLUSION AND ORDER
2        Based on the foregoing, IT IS HEREBY ORDERED:
3             1.   Petitioner’s motion to substitute respondent is GRANTED IN PART.
4                  Neil McDowell is substituted in as respondent.
5             2.   Petitioner’s objections to the Magistrate Judge’s report and
6                  recommendations are OVERRULED.
7             3.   The Magistrate Judge’s report and recommendation is ADOPTED.
8             4.   The petition is DENIED in its entirety.
9             5.   Petitioner’s remaining motions are DENIED as moot.
10            6.   Petitioner is DENIED a certificate of appealability. 
11   DATED:   November 16, 2018
12
                                             _________________________________
13                                           JOHN A. HOUSTON
                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           13
                                                                           17cv00380 JAH-PCL
